Name: Commission Regulation (EEC) No 1989/88 of 5 July 1988 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 7, 88 Official Journal of the European Communities No L 174/49 COMMISSION REGULATION (EEC) No 1989/88 of 5 July 1988 altering the export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by the Act of Acces ­ sion of Greece (4), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 1604/88 (&lt;% Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation \ (EEC) No 1869/87 (8), in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on . oil were fixed by Regula ­ tion (EEC) No 1896/88 (9); Whereas the Council has not, to date, adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the measures essential to ensure that the common agricultural policy continues to operate in the oil seed sector and in particular to ensure that the abovementioned aid conti ­ nues to be granted ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors of the latest Commission proposals to the Council on prices and related measures ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) J^o 1896/88 to the infor ­ mation at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) no 651 /71 (10) shall be as set out in the Annex hereto. 2. There shall be no refund on sunflower seed. 3 . Certificates fixing the export refund in advance shall be valid from their date of issue until the end of the following month . 4. However, the amount of the export refund for colza and rape seeds shall be confirmed or replaced with effect from 6 July 1988 to take account, where applicable, of the consequences of the application of the maximum guaran ­ teed quantities system and of the prices and related measures for the 1988/89 marketing year. Article 2 This Regulation shall enter into force on 6 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 110, 29. 4. 1988 , p. 10 . (3) OJ No 125, 26 . 6 . 1967, p. 2461 /67. (4) OJ No L 2?1 , 19 . 11 . 1979, p. 17. O OJ No L 164, 24 . 6 . 1985, p. 11 . ( «) OJ No L 143, 10 . 6 . 1988 , p. 10 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . (  ) OJ No L 176, 1 . 7. 1987, p. 30 . n OT No L 168, 1 . 7. 1988 , d . 77 . ( 10) OJ No L 75, 30 . 3 . 1971 , p . 16 . No L 174/50 Official Journal of the European Communities 6. 7. 88 ANNEX to the Commission Regulation of 5 July 1988 altering the export refunds on colza and rape seed (amounts per 100 kilograms) Current 7 (') 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 1 . Gross refunds (ECU) :  Spain  Portugal  other Member States 2. Final refunds : Seeds harvested and exported from :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 3,042 7,202 2,700 7,07 8,39 122,09 7,11 17,55 0,766 0,000 0 0,00 465,02 585,89 3,042 7,202 2,700 7,07 8,39 122,09 7,11 17,55 0,766 0,000 0 0,00 465,02 572,98     (  ) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year.